Citation Nr: 0600713	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 10, 1999, 
for the grant of total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  The veteran continues to 
disagree with the effective date assigned.

This issue was remanded in July 2004 for further development.  
That development having been completed, this claim now 
returns before the Board.


FINDINGS OF FACT

1.  The veteran filed a claim for TDIU on July 25, 2000.

2.  The veteran was granted TDIU effective June 10, 1999, 
over a year prior to his claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 10, 
1999, for the award of individual unemployability, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2004 and August 2004.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated January 2002, 
the Board Remand dated July 2004, and the supplemental SOCs 
(SSOCs) dated May 2002 and September 2005, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the September 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in January 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records, private treatment records, and several 
VA examination reports have been obtained, the veteran 
received a hearing at the RO, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


Factual Background

The veteran essentially argues that he should be granted 
individual unemployability (TDIU) from March 1997, the date 
he previously filed a claim for increased rating, or from 
November 1993, the date he was granted Social Security 
benefits due to being unemployable.

Historically, the Board notes that the veteran was first 
granted service connection for a back disability at a 10 
percent evaluation by a May 1976 RO decision.  In March 1997, 
the veteran applied for an increased evaluation for his 
service connected back disability.  A rating decision dated 
October 1997 continued the veteran's evaluation at 10 
percent, in part due to evidence of an intervening injury.  
The veteran did not appeal that decision, which became final.  
38 U.S.C.A. § 7105 (West 2002).

In June 1999, the veteran again filed a claim for an increase 
in his back disability.  The veteran's claim at that time 
specifically indicated that he wished an increased rating due 
to "increase in disability"; the veteran at that time did 
not address the question of unemployability.  The veteran did 
not file a claim for individual unemployability until July 
25, 2000.  A rating decision dated April 2001 granted the 
veteran entitlement to an increased rating, to 60 percent, 
effective June 10, 1999, the date of the veteran's increased 
rating claim; that rating decision also granted the veteran 
entitlement to individual unemployability, also effective 
June 10, 1999, the date of the veteran's increased rating 
claim.


Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim. 38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2).  But see Harper v. Brown, 10 
Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).

A total disability rating may be assigned where the scheduler 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2005).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-scheduler consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran was given a proper effective date of June 
10, 1999, for the grant of entitlement to TDIU.  In this 
regard, the Board does not dispute that the evidence of 
record, including, but not limited to, the veteran's Social 
Security records, indicates that the veteran was unemployable 
due to his service connected disability as early as 1993; 
however, there is no evidence of record to indicate that the 
veteran submitted a claim of entitlement to individual 
unemployability any earlier than July 2000.  As stated above, 
the effective date of a claim for increase will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  The veteran has already 
been granted an effective date more than a year earlier than 
the date of his claim for individual unemployability; as 
such, the Board finds there is no legal basis under which the 
veteran may be awarded any earlier effective date.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the veteran has been granted TDIU from June 10, 1999, the 
Board finds that the preponderance of the evidence is against 
the grant of any earlier effective date.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to June 10, 1999, for 
the grant of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability, is denied.




____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


